DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 11/30/2021.
Applicant’s cancelation of claims 4, 7, 12, 14-16, 24-25, and 29-37 is acknowledged and require not further examining.  Claims 1-3, 5-6, 8-11, 13, 17-23, 26-28, and 38-39 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 8, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the phrase “a second radius that is sufficiently smaller than the first radius to cause the complex bend” renders claim 2 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 2 paragraph 6, the compression belt is disclosed to form a complex bend by applying “a longitudinal curve and a transverse curve due to the transverse deflection from the first region and the second region”.  The arcuate surface and the transport belt are also disclosed to “form a profile with a smaller radius than the disc”.  The Specification does not disclose that the second radius is sufficiently smaller than the 
Claims 3 and 8 are dependent of claim 2 and include all the same limitations.
Regarding claim 39, the phrase “curvatures of the isolation element and the sealing element curve in the same direction to form the complex bend” renders claim 39 to be non-complying with the written description requirement because the feature appears to be no matter.  On page 2 paragraph 6, the compression belt is disclosed to form a complex bend by applying “a longitudinal curve and a transverse curve due to the transverse deflection from the first region and the second region”.  The Specification does not disclose the isolation element and the sealing element curve in the same direction to form the complex bend.  Therefore, the feature is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase “a second radius that is sufficiently smaller than the first radius to cause the complex bend” renders claim 2 vague and indefinite because it is unclear what is considered “sufficiently smaller”.  When the heating 
Claims 3 and 8 are dependent of claim 2 and include all the same limitations.
Regarding claim 39, the phrase “the curvatures of the isolation element and the sealing element” renders claim 39 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 39 is dependent of claim 1, and claim 1 disclose an isolation element having an isolation surface and a heating assembly having a heating surface.  Claim 1 also disclose the isolation and heating surfaces have different curvatures.  Claim 1 does not disclose a sealing element.  For examining purposes, the phrase is interpreted as “the curvatures of the isolation surface and the heating surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-3, 5-6, 8-10, 17-23, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over reference Corbin et al. (9844911) in view of references Wetsch et al. (8128770) and Birkle et al. (9381715).
Regarding claim 1, Corbin et al. disclose a protective packaging formation device comprising:
an inflation assembly (160) having a fluid conduit (104) that directs fluid between first and second overlapping plies (14, 16) of a web material (10) into chambers (12);
a sealing mechanism (110, 162) that includes:
a heating assembly (162) having a heating surface (202) operable to heat the plies (14, 16) to create a longitudinal heat seal (42) that seals the first and second plies (14,16) together to seal the fluid in the chambers (12) as the web material (10) is driven over the heating surface (202) in a downstream direction (200); and
a compression element (70) that applies a pressure to the web material (10);
a driving mechanism (68, 70) the drives the web material (10) in the downstream direction (200) over the heating surface (202) and through the transition region (110) from an upstream location to a downstream location.

[AltContent: textbox (Corbin et al.)][AltContent: textbox (Pulleys)][AltContent: arrow][AltContent: textbox (Pulleys)][AltContent: arrow][AltContent: textbox (Transport Belt)][AltContent: textbox (Compression Belt)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support Structure)]
    PNG
    media_image1.png
    682
    544
    media_image1.png
    Greyscale

However, Corbin et al. do not disclose an isolation element disposed having an isolation surface and do not disclose the isolation and heating surface have different curvatures. 
Wetsch et al. disclose a sealing mechanism that includes a pinch zone defined by: an isolation element (110) that applies pressure to the web (8) along a first region (see Figure 8 below); and a heating element (116) and a compression element (102) that applies a pressure to the web material therebetween along a second region (see Figure 8 below) transverse to the first region, wherein the compression element (102) opposes the isolation element and the heating element (116), wherein the isolation 
[AltContent: textbox (Wetsch et al.)][AltContent: arrow][AltContent: textbox (First Region)][AltContent: textbox (Second Region)][AltContent: arrow]
    PNG
    media_image2.png
    421
    730
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing mechanism of Corbin et al. by incorporating the element as taught by Wetsch et al., since column 11 lines 23-31 of Wetsch et al. states such a modification would prevent air within the isolation element and configuring the compression element to oppose the isolation element and the heating inflated chambers from leaking during the sealing process.
When modifying Corbin et al. in view of Wetsch et al., the compression element is interpreted to be held against the isolation surface and the heating surface.
Birkle et al. disclose a sealing mechanism comprising a pinching zone, wherein the pinching zone is defined by: an isolation element (229a, 229b) applied pressure to a first region of the web material (1); and a sealing element (216) applying pressure to a second region of the web material (1), wherein the first region is offset from the second region perpendicularly. (Figure 22 and Column 13 lines 49-55, 59-63)

When modifying Corbin et al. and Wetsch et al. in view of Birkle et al., the isolation surface and the heating surface are interpreted to have different curvatures in order to create an offset perpendicularly between the isolation surface and the heating surface.
Regarding claim 2, Birkle et al. disclose the sealing element is further from the plane which the web material is situated than the isolation element.  When modifying Corbin et al. by Wetsch et al. and Birkle et al., the heating surface is further from the plane which the web material is situated than the isolation surface.
Therefore, Corbin et al. modified by Wetsch et al. and Birkle et al. is interpreted to dislcose the isolation surface (Wetsch et al. – 110) has a first radius, and the heating surface (Wetsch et al. – 131) has a second radius that is sufficiently smaller than the first radius to cause the complex bend in the plies (Corbin et al. – 14,16) in the transition region. (Wetsch – Figure 8) (Birkle et al. – Figure 23)
Regarding claim 3, Corbin et al. modified by Wetsch et al. disclose the compression element (Corbin et al. – 70) extends transversely to the heating surface (Wetsch et al. – 116) and is configured to apply pressure on the plies (Corbin et al. – 
Regarding claim 5, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the heating surface (Wetsch et al. – 116) is offset from the isolation surface perpendicularly with respect to the surface of the web material (Corbin et al. – 10) being compressed. (Birkle et al. – Figure 22 and Column 13 lines 49-55, 59-63)
Regarding claim 6, the term “disc” is understood to be an object that is flat and round.  Wetsch et al. shows the isolation element to have flat transfer sides and, since the isolation element is configured to roll, the isolation element is interpreted to be round.
Therefore, Corbin et al. modified by Wetsch et al. and Birkle et al. is interprted to disclose the isolation element (Wetsch et al. – 110) includes a disc offset transversely from the sealing mechanism  (Corbin et al. – 110, 162), wherein the disc includes the isolation surface, such that the transition region spans the offset. (Wetsch et al. – Figure 8)
Regarding claim 8, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the heating assembly (Corbin et al. – 162) includes a cooling surface (Corbin et al. – column 6 lines 14-15) longitudinally downstream of the heating surface (Corbin et al. – 162), and the compression element (Corbin et al. – 70) extends transversely to the cooling surface (Corbin et al. – column 6 lines 14-15) and is configured to apply pressure on the plies (Corbin et al. – 14,16) against the cooling surface (Corbin et al. – column 6 lines 14-15) while the longitudinal seal cools. (Corbin et al. – Column 6 lines 14-15) (Wetsch et al. – Figure 8)
Regarding claim 9, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the compression element (Corbin et al. – 70) includes a compression belt (Corbin et al. – see Figure 36 above) that drives the web material (Corbin et al. – 10) and opposes the disc (Wetsch et al. – 110), causing the disc to rotate. (Corbin et al. – Figure 36) (Wetsch et al. – Column 11 lines 66-67 through Column 12 lines 1-7)
Regarding claim 10, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the heating surface (Corbin et al. – 202) is stationary, and the driving mechanism (Corbin et al. – 68, 70) slides the plies (Corbin et al. – 14,16) over the of the heating surface (Corbin et al. – 202) having an arcuate surface (Corbin et al. – 202) that opposes the compression belt (Corbin et al. – see Figure 36 above). (Corbin et al. – Figure 36 and Column 20 lines 62-67 through Column 21 lines 1-2)
The transport belt is disclosed as driven along the stationary curved surface. (Corbin et al. – Figure 36)  The transport belt is interpreted to be low friction in order to allow the transport belt to be driven across the surface without getting stuck.
Regarding claim 17, Corbin et al. disclose a protective packaging formation device comprising:
an inflation assembly (160) having a fluid conduit (104) that directs fluid between first and second overlapping plies (14, 16) of a web material (10);
a sealing mechanism (110, 162) that includes:
a heating assembly (162)  having a heating surface (202) operable to heat the plies (14, 16) to create a longitudinal heat seal (42) that seals the first and second plies (14,16) together as the web 
a driving mechanism (68, 70) the drives the plies (14, 16) in the downstream direction (200) including a compression belt (see Figure 36 above) and a transport belt (see Figure 36 above) opposing one another, with the compression belt (70) operable for advancing the plies (14, 16) over the heating surface (202).
(Figure 36-39 and Column 4 line 57-67, Column 20 lines 42-45, Column 20 lines 62-67 through Column 21 lines 1-2)
However, Corbin et al. do not disclose the compression belt is transversely wider than the transport belt, an isolation element disposed having an isolation surface, and do not disclose the isolation and heating surface have different curvatures.
Wetsch et al. disclose a sealing mechanism that includes a pinch zone defined by: an isolation element (110) that applies a first pressure to the web (8) along a first region (see Figure 8 above); and a support structure (131) and a compression element (102) that applies a second pressure to the web material therebetween along a second region (see Figure 8 above) transverse to the first region, wherein the compression element (102) opposes the isolation element and the support structure. (Figure 8 and Column 11 lines 62-65, Column 12 lines 8-14)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing mechanism of Corbin et al. by incorporating the isolation element and compression element that opposes the isolation element and the support structure as taught by 
Corbin et al. discloses transport belt and the compression belt extends over the heating surface, and Wetsch et al. discloses the compression belt extends over the heating surface and the insolation element.  When modifying Corbin et al. in view of Wetsch et al., the compression element is interpreted to be held against the isolation surface and the heating surface while the transport belt only extends over the heating surface.
Birkle et al. disclose a sealing mechanism comprising a pinching zone, wherein the pinching zone is defined by: an isolation element (229a, 229b) applied pressure to a first region of the web material (1); and a sealing element (216) applying pressure to a second region of the web material (1), wherein the first region is offset from the second region perpendicularly. (Figure 22 and Column 13 lines 49-55, 59-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified sealing mechanism of Corbin et al. in view of Wetsch et al., by having the first region and the second region to be offset perpendicularly as taught by Birkle et al., since column 13 lines 63-66 of Birkle et al. states such a modification would help flatten the web material in the sealing region without wrinkling the web material.
When modifying Corbin et al. and Wetsch et al. in view of Birkle et al., the isolation surface and the heating surface are interpreted to have different curvatures in order to create an offset perpendicularly between the isolation surface and the heating surface.
Regarding claim 18, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the heating surface (Corbin et al. – 202) is arcuate; and the transport belt (Corbin et al. – see Figure 36 above) is located between the compression belt (Corbin et al. – see Figure 36 above) and an heating surface (Corbin et al. – 202). (Corbin et al. – Figure 36 and Column 20 lines 62-67 through Column 21 lines 1-2)
Regarding claim 19, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the isolation element (Wetsch et al. – 110) also opposes the compression belt (Corbin et al. – see Figure 36 above), with the compression belt (Corbin et al. – see Figure 36 above) wrapping around at least a portion of a isolation surface of the isolation element (Wetsch et al. – 110). (Corbin et al. – Figure 36 and Column 20 lines 62-67 through Column 21 lines 1-2) (Wetsch et al. – Figure 8 and Column 13 lines 9-12)
Regarding claim 20, the term “disc” is understood to be an object that is flat and round.  Wetsch et al. shows the isolation element to have flat transfer sides and, since the isolation element is configured to roll, the isolation element is interpreted to be round.
Therefore, Corbin et al. modified by Wetsch et al., and Birkle et al.is interpreted to disclose the isolation element (Wetsch et al. – 110) is a disc that is mounted in the transverse direction relative to the heating surface (Corbin et al. – 202).  (Wetsch et al. – Figure 8 and Column 12 lines 8-12)
Regarding claim 21, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the disc (Wetsch et al. – 110) and the heating surface (Corbin et al. – 202) are approximately aligned in the longitudinal direction. (Wetsch et al. – Figure 8)
Regarding claim 22, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) is approximately the same width as the disc (Wetsch et al. – 110) and the heating surface (Corbin et al. – 202) combined. (Wetsch et al. – Figure 8)
Regarding claim 23, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) is wrapped around pulleys (Corbin et al. – see Figure 36 above) of the driving mechanism (Corbin et al. – 68, 70) such that the compression belt (Corbin et al. – see Figure 36 above) is biased against the disc (Wetsch et al. – 110) and the heating surface (Corbin et al. – 202). (Corbin et al. – Figure 36)
Regarding claim 38, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the claimed invention as stated above but do not disclose the heating assembly and the isolation element are offset a distance greater than the thickness of the compression element.
It would have been obvious to the person of ordinary skill in the art to have the heating assembly offset from the isolation element such a distance that is greater than the thickness of the compression element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  On page 24 paragraph 72 of the Specification, the offset is disclosed to be less than the thickness of the belt.  The Specification does not disclose criticality for the offset to be less than the thickness of the belt.  The person of ordinary skill in the art would be motivate to make such a modification in order to make a smoother transition between the isolation surface and the heating surface.
Regarding claim 39, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the curvatures of the isolation surface (Wetsch et al. – 110) and the heating surface (Wetsch et al. – 116) curve in a same direction to form the complex bend. (Corbin et al. – Figure 36) (Wetsch et al. – Figure 8)

Claims 11, 13, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over reference Corbin et al. (9844911) in view of references Wetsch et al. (8128770) and Birkle et al. (9381715) as applied to claims 1 and 17 respectively, and further in view of reference Shimizu et al. (7890044).
Regarding claim 11, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) extends transversely from the first region (Wetsch et al. – see Figure 8 above) to the second region (Wetsch et al. – see Figure 8 above). (Wetsch et al. – Figure 8)
However, Corbin et al. modified by Wetsch et al. and Birkle et al. do not disclose the compression belt is elastic.
Shimizu et al. disclose a conveyor belt (13) configured to elastically deform. (Column 10 lines 1-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the compression belt of Corbin et al. in view of Wetsch et al. and Birkle et al. by incorporating an elastic belt as taught by Shimizu et al., since column 10 lines 1-9 of Shimizu et al. states such a modification would allow the belt to have complex conveyance surface.
Regarding claim 13, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose heating surface (Corbin et al. – 202) is arcuate; and the driving mechanism (Corbin et al. – 68, 70) includes a low friction transport belt (Corbin et al. – see Figure 36 above) that wraps longitudinally around the heating surface (Corbin et al. – 202), such that the compression belt (Corbin et al. – see Figure 36 above) presses the plies (Corbin et al. – 14,16) against the low friction transport belt (Corbin et al. – see Figure 36 above). (Corbin et al. – Figure 36 and Column 21 lines 5-8)
Regarding claim 26, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) extends transversely from the first region (Wetsch et al. – see Figure 8 above) to the second region (Wetsch et al. – see Figure 8 above). (Wetsch et al. – Figure 8)
However, Corbin et al. modified by Wetsch et al. and Birkle et al. do not disclose the compression belt is elastic.
Shimizu et al. disclose a conveyor belt (13) configured to elastically deform. (Column 10 lines 1-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the compression belt of Corbin et al. in view of Wetsch et al. and Birkle et al. by incorporating an elastic belt as taught by Shimizu et al., since column 10 lines 1-9 of Shimizu et al. states such a modification would allow the belt to have complex conveyance surface.
Regarding claim 27, the term “disc” is understood to be an object that is flat and round.  Wetsch et al. shows the isolation element to have flat transfer sides and, since 
Therefore, Corbin et al. modified by Wetsch et al., Birkle et al., and Shimizu et al. disclose the isolation element (Wetsch et al. – 110) is a disc that includes the isolation surface, the disc being configured to be rotated by the driven plies (Corbin et al. – 14, 16). (Wetsch et al. – Column 11 lines 66-67 through Column 12 lines 1-7)
Regarding claim 28, Corbin et al. disclose the transport belt (see Figure 36 above) is situated between the heating surface (202) and the compression belt (see Figure 36 above), and Birkle et al. disclose the surface of the isolation element (229a, 229b) is perpendicularly offset from the surface of the sealing element (216).
Therefore, Corbin et al. modified by Wetsch et al., Birkle et al., and Shimizu et al. disclose heating surface (Corbin et al. – 202) is arcuate; and the transport belt (Corbin et al. – see Figure 36 above) and the heating surface (Corbin et al. – 202) have a combined profile with a smaller radius than the disc (Wetsch et al. – 110).

Response to Arguments
The Amendments filed on 11/30/2021 have been entered.  Applicant’s cancelation of claims 4, 7, 12, 14-16, 24-25, and 29-37 is acknowledged and require not further examining.  Claims 1-3, 5-6, 8-11, 13, 17-23, 26-28, and 38-39 are pending in the application.


Applicant states:
However, Birkle is silent as to skis 229a,b applying pressure against film 1.  As such, Birkle does not dislcose a sufficient pressure applied by skis 229 a,b against an isolation surface to create a complex bend that isolates fluid from the longitudinal seal during creation of the seal, as recited in claim 1.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applying sufficient pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses “to form a complex bend … that isolates the fluid in the chambers”.  Claim 1 does not disclose applying sufficient pressure that isolates fluid from the longitudinal seal during creation of the seal.
In column 13 lines 66-67 through column 14 lines 1-2 of Birkle et al., the isolation elements (229a, 229b) are disclosed to “present the film to the sealing mechanism 216 in a smooth, flattened state without wrinkling of the film material.  In order to flatten the film, the isolation elements (229a, 229b) must engage and apply pressure to the film.  Therefore, Birkle et al. does disclose the isolation elements applying pressure to the film.

Corbin et al. is relied upon for the teaching a heating assembly comprises a heating surface, wherein the heating surface is curved in the longitudinal direction.  Wetsch et al. is relied upon for the teaching pinch zone defined by: an isolation element that applies pressure to the film along a first region; and a heating element and a compression element that applies a pressure to the film material therebetween along a second region transverse to the first region.
When modifying Corbin et al. in view of Wetsch et al. and Birkle et al., the film is interpreted to experience a longitudinal curve and a transverse curve, thereby forming a complex bend.
Applicant states:
However, Birkle does not disclose an isolation surface with a first radius and a heating surface with a second radius that is sufficiently smaller than the first radius to cause the complex bend, as recited.

On page 2 paragraph 6 of the Specification, the complex bend is disclosed to be formed with “a longitudinal curve and a transverse curve due to the transverse deflection from the first region to the second region.”  In column 13 lines 59-66 of Birkle 
Applicant states:
However, there is no motivation to motivation to modify machine 50 of Corbin with sealing drum 110 of Wetsch.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wetsch et al. disclose that by having pinch zone defined by: isolation element; and a heating element transverse to the isolation element, air within the inflated chamber would be prevented from leaking during the sealing process (Column 11 Lines 23-31)
Applicant states:
However, Corbin does not teach or suggest sufficient structure to incorporate and support the large structure of sealing drum 110 of Wetsch, much less provide means for rotating sealing drum 110 to assist in creating a seal once it is somehow engaged to machine 50 of Corbin.

In response to applicant's argument that Corbin et al. does not teach how to incorporate the teachings of Wetsch et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant states:
In combining Corbin and Wetsch in this manner, the Office is selectively incorporating sealing drum 110 of Wetsch with machine 50 or Corbin without considering the interaction of sealing drum 110 with machine 50.

In response to applicant's argument that there is no teaching of how the sealing drum of Wetsch et al. would interact with the machine of Corbin et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, Applicant has not provided any reference or teaching to support that it would be impossible to incorporate the teachings of Wetsch et al. into the machine of Cobin et al.  Since Applicant has not provided any reference or teaching, 
Applicant states:
Claim 17 additionally recites, “wherein the compression belt is transversely wider than the transport belt such that the transport belt does not extend over the isolation surface.” (Empahsis added)
Applicant respectfully submits that there is no motivation to combine Corbin and Wetsch to achieve the claimed compression belt.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Corbin et al. is relied upon for the teachings of a sealing mechanism comprising: a heating surface; a transport belt; and a compression belt, wherein the transport belt and the compression belt extend over the heating surface.
 Wetsch et al. is relied upon for the teaching of sealing mechanism comprising: a isolation element with an isolation surface; a heating assembly having a heating 
When modifying Corbin et al. in view of Wetsch et al., the compression element is interpreted to be held against the isolation surface and the heating surface while the transport belt only extends over the heating surface.
Therefore, Corbin et al. modified by Wetsch et al. discloses the feature of “the compression belt is transversely wider than the transport belt, such that the transport belt does not extend over the isolation surface”.
Applicant states:
However, there is no motivation to modify Corbin with the teachings of Shimizu to achieve such an elastic compression belt.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shimizu et al. discloses by having a conveyor belt configured to elastically deform, said conveyor belt would be allowed to bend to complex conveyance surfaces. (Column 10 lines 1-9).


Furthermore, assuming arguendo, a person of ordinary skill would not reasonably expect that modifying machine 50 of Corbin with belt 13 of Shimizu would succeed in providing an adequate seal.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, since Applicant does not provide any reference or teaching to support that assertion that the incorporation of an elastic belt would cause uneven sealing pressure and therefore form wrinkles, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney arguments and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Therefore, in view of Applicant not providing any support for the assertion, and in view of Corbin et al. not indicating that an elastic belt should not be used or incorporated, Applicant’s argument is rendered moot.
Birkle et al. discloses that by having first region of a film offset perpendicularly to a second region of the film, the second region of the film would be flattened without wrinkling the film.  Therefore, when modifying the machine of Corbin et al. in view of Birkle et al. and Shimizu et al., the elastic belt is interpreted to form a complex bend that ensures the sealing region of the film is flattened without wrinkling the film.

However, Birkle does not disclose the curvatures of the isolation element and sealing element curve in a same direction to form the complex bend, as recited

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Birkle et al. is not relied upon for the teaching of isolation surface and heating surface curving in the same direction.  Birkle et al. is relied upon for the teaching of a first element applying pressure to a first region of a film and a second element applying pressure to a second region of the film, wherein the surface of the first element is offset from the surface of the second element in perpendicular direction.
Corbin et al. is relied upon for the teaching a heating assembly comprises a heating surface, wherein the heating surface is curved in the longitudinal direction.  Wetsch et al. is relied upon for the teaching pinch zone defined by: an isolation element that applies pressure to the film along a first region; and a heating element and a compression element that applies a pressure to the film material therebetween along a second region transverse to the first region.
When modifying Corbin et al. in view of Wetsch et al. and Birkle et al., the isolation surface and the heating surface is interpreted to be curve in the same direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 11, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731